In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 11-721V
                                    Filed: November 20, 2014

* * * * * * * * * * * * * * * *                               UNPUBLISHED
BRIAN GORMAN and LORI GORMAN  *
Parents of A.G., a minor,     *
                              *                               Special Master Gowen
              Petitioners,    *
                              *                               Joint Stipulation;
v.                            *                               Attorneys’ Fees and Costs;
                              *
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
              Respondent.     *
                              *
* * * * * * * * * * * * * * * *

Robert J. Krakow, Law Office of Robert J. Krakow, P.C., New York, NY, for petitioners.
Voris E. Johnson, United States Department of Justice, Washington, DC, for respondent.

                     DECISION ON ATTORNEYS’ FEES AND COSTS1

        On October 31, 2011, Brian Gorman and Lori Gorman (“petitioners”) filed a petition on
behalf of their minor child, A.G., pursuant to the National Vaccine Injury Compensation
Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioners alleged that as a result of receiving
an MMR, DTaP, varicella, and IPV vaccines on November 18, 2008, A.G. suffered optic
neuritis. Petition at ¶ 11, 15. On August 20, 2014, the parties filed a stipulation in which they
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                 1
agreed to an award of compensation to petitioners. On August 22, 2014, the undersigned issued a
Decision adopting the parties’ stipulation for an award. See Decision on J. Stip., filed Aug. 22,
2014.

         On November 19, 2014, the parties filed a stipulation concerning attorneys’ fees and
costs. Petitioners request a total award of attorneys’ fees and costs in the amount of $66,640.00.
In accordance with General Order #9, petitioners represent that they personally incurred out-of-
pocket costs related to this proceeding in the amount of $1,500.00. See Stipulation for Fees at ¶
3(b), filed Nov. 19, 2014. Respondent does not object to the request for attorneys’ fees and costs
and to the out-of-pocket expenses petitioners incurred. Id. at ¶ 4.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of the parties’ stipulation, the undersigned GRANTS
the request for approval and payment of attorneys’ fees and costs and out-of-pocket expenses.

       Accordingly, an award should be made as follows:

       (1) in the form of a check jointly payable to petitioners and to petitioners’ attorney,
       Robert J. Krakow, of the Law Office Robert J. Krakow, P.C., in the amount of
       $66,640.00; and

       (2) in the form of a check payable to petitioners only in the amount of $1,500.00.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance herewith.3

       IT IS SO ORDERED.


                                             s/ Thomas L. Gowen
                                             Thomas L. Gowen
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                2